SECOND AMENDMENT TO ESCROW AGREEMENT


SECOND AMENDMENT TO ESCROW AGREEMENT (the “Second Amendment Agreement”) dated as
of April __, 2010, by and between Willing Holding, Inc., a Florida corporation
(“WHDX”), 11i Solutions, Inc. a Georgia corporation (“11i”) and Schneider
Weinberger & Beilly LLP, a Florida limited liability partnership (the “Escrow
Agent”).


WITNESSETH



WHEREAS, WHDX, 11i and the Escrow Agent are parties to an Escrow Agreement dated
March 26, 2010 and an Amendment to Escrow Agreement dated April 2, 2010
(collectively the “Escrow Agreement”); and


WHEREAS, the Escrow Agreement provides among other things, that 11i shall
deposit with the Escrow Agent (“11i’s Escrow Property”) funds which in the
aggregate are equal to Two Hundred Twenty-Five Thousand Dollars ($225,000.00),
in installments as follows: $75,000 (“First Installment”) by April 21, 2010;
$75,000 (“Second Installment”) within sixty (60) days of the execution of the
Escrow Agreement, or ninety (90) days of the execution of the Escrow Agreement
in the event WHDX delivers to the Escrow Agent prior to the sixtieth day written
notice that the Second Installment payment date has been extended (“Extended”)
to ninety (90) days from the execution of this Escrow Agreement; and $75,000
within ninety (90) days of the execution of the Escrow Agreement (“Third
Installment”).


WHEREAS, WHDX and 11i desire to amend certain terms and conditions of the Escrow
Agreement as provided for in this Second Amendment Agreement.


NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


1.           The foregoing recitals are true and correct and are incorporated
herein by such reference.


2.           The Escrow Agreement is hereby amended as follows:


(a)           the date 11i shall deliver the First Installment is extended from
“by April 12, 2010” to “by April 23, 2010”,


(b)           the amount of the 11i Escrow Property to be deposited with the
Escrow Agent is reduced from $225,000 to $215,000,


(c)           the First Installment amount is reduced from $75,000 to $65,000,


(d)           Exhibit A shall be revised to delete the amounts due GRUBER &
COMPANY LLC, which Exhibit A shall be replaced in its entirety by Exhibit A
attached hereto; and


(e)           11i shall deposit with the Escrow Agent the Second Installment and
Third Installment ninety (90) days of the execution of the Escrow Agreement.
 

--------------------------------------------------------------------------------


 
3.           WHDX and 11i further understand and agree that the Escrow Agent
will not accept, and will return to the sender, any amounts into escrow other
than wire transfers from 11i’s bank in the aggregate amounts of $65,000 (First
Installment), $75,000 (Second Installment) and $75,000 (Third Installment).


4.           Except as specifically set forth herein, all other terms and
conditions of the Escrow Agreement remain in full force and effect. All terms
not otherwise defined herein shall have the same meaning as set forth in the
Escrow Agreement.


5.           Miscellaneous.


5.1           Governing Law; Jurisdiction, Venue.  This Second Amendment
Agreement shall be governed by and construed and enforced in accordance with the
law (other than the law governing conflict of law questions) of the State of
Florida.  Except as otherwise set forth herein, any suit, action or proceeding
arising out of or relating to the Escrow Agreement or this Second Amendment
Agreement shall be brought in State Circuit Court or Federal District Court
located in Palm Beach County, Florida, and the parties hereby (a) submit to the
exclusive jurisdiction of such courts, (b) waive any objection to the laying of
venue in such courts, and (c) agree that service of process in any such suit,
action or proceeding, in addition to any other method permitted by applicable
law, may be effected by certified mail, return receipt requested, to a party at
its address set forth in Section 8 of the Escrow Agreement.


4.2           Counterparts.  This Second Amendment Agreement may be executed in
counterparts, each of which shall be an original, but which together shall
constitute one and the same Second Amendment Agreement.


IN WITNESS WHEREOF, the parties hereto have caused their respective hands to be
set hereto with the intention of being bound effective in all respects as of the
date and year first hereinabove written.
 

 
Willing Holding, Inc.
         
 
By:
/s/ Thomas L. DiStefano, III        Thomas L. DiStefano, III, President        
         
11i Solutions, Inc.
            By:  /s/ Domingo Silvas       Domingo Silvas, President            
      SCHNEIDER WEINBERGER & BEILLY LLP           By:  /s/ Roxanne K. Beilly    
  Roxanne K. Beilly, Member  

 

--------------------------------------------------------------------------------

